The appellee concedes that the judgment below must be reversed, and the cause remanded, because the petition fails to disclose that the county court of Tarrant county for civil cases had jurisdiction of the subject-matter. The petition sought a recovery upon a promissory note for the sum of $350 and attorney's fees, together with foreclosure of a mortgage lien on certain personal property, the value of which was not alleged. It is the rule that the value of the personal property upon which a chattel mortgage is sought to be foreclosed determines the amount in controversy, rather than the sum evidenced by the note secured by the lien. Stricklin v. Arrington, 141 S.W. 189.
Reversed and remanded, at appellant's cost.